19Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3, 15-16 and 19-20 are withdrawn. Claims 21-22 are new. Claims 4, 6, 8-14 and 21-22 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (US 2015/0090392).
Claim 4: Bertrand et al. discloses a repair system including a vehicle including a substrate, wherein the substrate has a damaged portion defining a void and having a void surface (¶ 40); a scanning system configured for determining a contour of the void surface (¶ 49); and an additive manufacturing system configured for sequentially printing a plurality of individual layers directly into the void adjacent void surface and each disposed on one another according to the contour to thereby seamlessly fill the void and repair the substrate in situ without removing the substrate from the vehicle (¶¶ 42-43, 54-55; figs 3, 3A, 4; “As shown in FIG. 3A, the rework patch 32 fills and substantially matches the topography and the orientation of the entire cavity 37. The nearly exact fitment between the rework 
In the embodiment described in paragraphs 40-55, Bertrand et al. discloses the repair system being applicable to an aerospace vehicle. However, Bertrand et al. explicitly and repeatedly teaches that the disclosed repair system is also applicable in the automotive industry (¶ 76, “Although an aerospace example is shown, the principles of the disclosure may be applied to other industries, such as the marine and automotive industries.”; ¶ 74, “Embodiments of the disclosure may find use in a variety of potential applications, particularly in the transportation industry, including for example, aerospace, marine, automotive applications. . .” Emphases added). Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to applied the repair system of Bertrand et al. to an automotive vehicle because Bertrand et al. repeatedly teaches that the repair system can be applied to an automotive vehicle.
Claim 6: Bertrand et al. discloses the system being mounted to the substrate adjacent to the void (¶¶ 66-67; fig. 19; “Each layer 155 is cured as the matrix material is being infused, consequently, the entire ply 32 a-32 g is cured when completed by the additive manufacturing machine 108. The additive manufacturing machine 108 may be used to build the plies 32 a-32 f directly on the structure 44, thereby effectively laying up the rework patch 32 in situ.”).
Claims 8-9: Bertrand et al. discloses the substrate having a depth and a void that can either extend through an entirety of the depth or no extend through an entirety of the depth (¶ 45, “For example, in the embodiment shown in FIGS. 3-4, the cavity 37 extends only partially through the thickness of the laminate structure 44 however, in other embodiments, the cavity 37 as well as the rework patch 32 may extend through the entire thickness of the skin 44.”).
Claim 10: Bertrand et al. discloses the plurality of individual layers together form a patch attached to the substrate within the void (see marked-up Figs 3 and 3A below; “The rework patch 32 comprises a plurality of reinforced laminated plies 32 a-32 f arranged with a stepped edge 45 matching the stepped edge 50 of the rework area 30.”).

    PNG
    media_image1.png
    671
    863
    media_image1.png
    Greyscale

	Claim 11: Bertrand et al. discloses the patch being adhered to the substrate (Fig. 3A; ¶ 42, “Although not shown in FIG. 3, an adhesive bonding film or paste adhesive is placed between the rework patch 32 and the rework area 30 in order to bond the rework patch 32 to the laminate structure 44. It may also be possible to cure the resin of the rework patch 32 in situ, thereby obviating the need for an adhesive film or paste. Also, the plies of 32 a-32 f may be laid up in situ on the structure 44, or on top of the adhesive film.”).
	Claim 12: Bertrand et al. discloses each of the plurality of individual layers being blended with the substrate along the contour (¶ 43, “As shown in FIG. 3A, the rework patch 32 fills and substantially matches the topography and the orientation of the entire cavity 37. The nearly exact fitment between 
	Claims 13 and 21-22: The claims further limit the material (plurality of layers) worked upon by the additive manufacturing system. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
	Claim 14: Bertrand et al. discloses the substrate being an exterior panel of the vehicle (fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754